       Case 2:20-cr-00227-TLN Document 23 Filed 09/10/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5
     Attorneys for Defendant
 6   BRIAN TURNER

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10      UNITED STATES OF AMERICA,               )   Case No. 2:20-CR-227-TLN
                                                )
11                    Plaintiff,                )   STIPULATION AND ORDER TO
                                                )   CONTINUE STATUS CONFERENCE
12
                          v.                    )
13                                              )
                 BRIAN TURNER,                  )   Date: September 16, 2021
14                                              )   Time: 9:30 a.m.
                     Defendant.                 )   Judge: Troy L. Nunley
15                                              )
16
            IT IS HEREBY STIPULATED and agreed by and between Acting United States
17
     Attorney Phillip Talbert, through Assistant United States Attorney Jill Thomas, counsel for
18
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Mia
19
     Crager, counsel for Mr. Turner, that the status conference currently set for September 16, 2021 to
20
     December 2, 2021 at 9:30 a.m. and to exclude time between September 16, 2021, and December
21
     2, 2021, under local code T4.
22
            Defense counsel is reviewing discovery with Mr. Turner, which contains multiple hours
23
     of video including videos subject to a protective order, which slows down defense counsel’s
24
     ability to review it with Mr. Turner. Defense counsel is also reviewing the guidelines with Mr.
25
     Turner and discussing possible resolutions. Defense counsel is scheduled to begin a long trial in
26
     another matter on September 20, 2021.
27
28

      Stipulation and Order to Amend Continue        -1-
      Status Conference
       Case 2:20-cr-00227-TLN Document 23 Filed 09/10/21 Page 2 of 3


 1          Based on the above-stated findings, the ends of justice served by continuing the case as

 2   requested outweigh the interest of the public and the defendant in a trial within the original date

 3   prescribed by the Speedy Trial Act. For the purpose of computing time under the Speedy Trial

 4   Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period of September

 5   16, 2021, to December 2, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

 6   3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the Court
     at defendants’ request on the basis of the Court’s finding that the ends of justice served by taking
 7
     such action outweigh the best interest of the public and the defendant in a speedy trial.
 8
 9                                                 Respectfully submitted,
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
     Date: September 9, 2021                       /s/ Mia Crager
12                                                 MIA CRAGER
                                                   Assistant Federal Defender
13                                                 Attorneys for Defendant
                                                   BRIAN TURNER
14
15
16   Date: September 9, 2021                       PHILLIP TALBERT
                                                   Acting United States Attorney
17
                                                   /s/ Jill Thomas
18                                                 JILL THOMAS
19                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Amend Continue        -2-
      Status Conference
       Case 2:20-cr-00227-TLN Document 23 Filed 09/10/21 Page 3 of 3


 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: September 9, 2021
                                                              Troy L. Nunley
 8                                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Amend Continue          -3-
      Status Conference
